— In a negligence action to recover damages for personal injuries, etc., defendant appeals from so much of an order of the Supreme Court, Queens County, dated September 21, 1978, as, upon granting reargument of a prior order of the same court, dated July 24, 1978, which granted plaintiffs’ motion to remove the action to that court from the Civil Court of the City of New York, Queens County, adhered to the original determination. Order reversed insofar as appealed from, without costs or disbursements, and, upon reargument, motion to remove denied. Plaintiffs brought this action to recover damages for injuries sustained by Vicky Vasiliades on June 14, 1970, when she slipped on the floor of the defendant’s premises. On March 13, 1975 all of the parties stipulated on the record in Civil Court to a full settlement of the action for $3,000. We have reviewed the record and find no basis to substantiate plaintiffs’ claim that they were coerced into making a settlement of the action by either their counsel or the court. Under the circumstances, Special Term was not warranted in removing the action to the Supreme Court after it had been settled in the Civil Court (cf. Colonel v Targee Contr. Co., 65 AD2d 720). Gulotta, J. P., Shapiro, Cohalan and Margett, JJ., concur.